Title: To Alexander Hamilton from Stephen Rochefontaine, 10 May 1796
From: Rochefontaine, Stephen
To: Hamilton, Alexander


West Point by Peekskill, May 10, 1796. “I have had the honor to transmit to you in the course of last week, a Letter detailing the affair which passed between Mr Wilson, a Lieut. in the Corps, and myself; the Injuries offered on both sides had been settled agreeably to the rules of honor adopted by gentlemen, and in consequence of a Particular agreement made by the two seconds; two days after I received a Challenge from Mr. Wilson by his second.… My answer was that I looked on that affair as settled. Some of the officers who are far from being my friends, and who are too Prudent to expose themselves to a gentlemanly explanation, took hold of that circumstance to revenge themslves without danger, they assembled the officers who … Sign’d a Sort of libel in which they declare that they will publish to the world, that after insulting Mr. Wilson, I refused to give him satisfaction; I refused the paper which was not authenticated by any signature, & I did not receive it back, but they Sent me a copy of some charges laid against me before the secretary of War. Mr. McHenry has Sent me the copy of that accusation, and has not Informed me yet what plan he expected to proceed upon. I desired him by this post to grant me a Court of Inquiry instead of a Court Martial.… I wish you would oblige me with your advice.…”
